Case 1:20-cv-01770-AT Document 46 Filed 11/mesa aie
USDC SDNY

DOCUMENT
BASHIAN

ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 11/20/2020

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
VIA CM/ECF

November 18, 2020

United States District Judge Analisa Torres
United States District Court

Southern District of New York

500 Pearl Street, Courtroom 15D

New York, New York 10007

Re: Nelson v. J’s Poke LLC d/b/a Hula Poke et al., Case No.: 1:20-cv-1770-AT
Dear Judge Torres:

Please be advised that this office represents the Plaintiff Kareem Nelson (“Plaintiff”) in
connection with the above-referenced action. As previously reported, the above-referenced action has
been settled, and a settlement agreement has been drafted and provided to counsel for the defendants.
Currently, Plaintiff is waiting for confirmation from counsel for the defendants that the agreement can
be circulated for execution. Respectfully, we are requesting together with counsel for the defendants,
an extension of time for thirty (30) days to file an application to reopen or file a Stipulation of
Dismissal, so that the parties can finalize the settlement.

We thank the Court for your time and consideration in this matter.

Respectfully submitted,
BASHIAN & PAPANTONIOU, P.C.

|s] &ik M. Bashian

 

Erik M. Bashian, Esq.

GRANTED. By December 20, 2020, the parties shall file any
application to reopen.

SO ORDERED. O}-
Dated: November 20, 2020

New York, New York ANALISA TORRES
United States District Judge
